Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Detailed Action
The application of Anoop Adur for System For Analyzing And Attesting Physical Access filed 8/21/21 has been examined. Claims 1-20 are pending. 
                               Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quellette et al. US Patent Application Publication 20220068070. 


        Regarding claim 1, Ouellette et al. teaches a method for analyzing and attesting physical access, comprising: identifying a user group based at least in part on a user identity associated with a user device (determination is made if the person regularly access the point of entry, employee status, paragraph 027, 034); identifying a survey (questions) associated with the user group (paragraph 034); causing a first notification to be sent to the user device, the first notification comprising the survey (paragraph 030-031); identifying a second notification sent by the user device, the second notification comprising a response to the survey; and determining, based on the response to the survey, physical access permissions for the user identity at a location (paragraph 032-033,035-037) .
          Regarding claim 2, Ouellette et al. teaches causing the physical access permissions for the user identity to be sent to a physical access control system that controls physical access to the location (paragraph 037).
               Regarding claim 8, Ouellette et al. teaches a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for analyzing and attesting physical access, the stages comprising: identifying a user group based at least in part on a user identity associated with a user device determination is made if the person regularly access the point of entry, employee status, paragraph 027, 034); identifying a survey (questions) associated with the user group (paragraph 034) ; causing a first notification to be sent to the user device, the first notification comprising the survey (paragraph 030-031); identifying a second notification sent by the user device, the second notification comprising a response to the survey and determining, based on the response to the survey, physical access permissions for the user identity at a location (paragraph 032-033,035-037).
          Regarding claim 9, Ouellette et al. teaches causing the physical access permissions for the user identity to be sent to a physical access control system that controls physical access to the location (paragraph 037).
          Regarding claim 15, Quellette teaches a system for analyzing and attesting physical access, comprising:
a memory storage including a non-transitory, computer-readable medium comprising
instructions (paragraph 024-35); and
a computing device (200) including a hardware-based processor (205) that executes the instructions to carry out stages comprising: identifying a user group based at least in part on a user identity associated with a user device (determination is made if the person regularly access the point of entry, employee status, paragraph 027, 034); identifying a survey (questions) associated with the user group (paragraph 034); causing a first notification to be sent to the user device, the first notification comprising the survey (paragraph 030-031); identifying a second notification sent by the user device, the second notification comprising a response to the survey and determining, based on the response to the survey, physical access permissions for the user identity at a location (paragraph 032-033,035-037).

          Regarding claim 16, Ouellette et al. teaches causing the physical access permissions for the user identity to be sent to a physical access control system that controls physical access to the location (paragraph 037).

                                             Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4,7,10-11,14,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellette et al. US Patent Application Publication 20220068070 in view of Santhosh et al. US Patent Application Publication 20190088059. 
         Regarding claims 3-4, 7,10-11,14, 17-18, Ouellette et al. is silent on teaching causing the physical access permissions for the user identity to be sent to the user device. Santhosh in an analogous art teaches causing the physical access permissions for the user identity to be sent to the user device (step 440, fig 4) and teaches the user device provides the user identity and the physical access permissions to a physical access control system that controls physical access to the location (step 440 and 450 in fig. 4,paragraph 057). Santhosh also teaches notification to be sent to the user device that indicates whether physical access is granted or denied, wherein the grant or denial is based on a risk score that incorporates the survey response (paragraph 055).

	It would have been obvious to one of ordinary skill in the art to modify the system of Quellette et al as disclosed by Santhosh et al. because such modification improves the access control system by allowing the user to repeatedly use the access credential as needed and further expands the application environment in which the system can be utilized.
Claim(s) 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellette et al. US Patent Application Publication 20220068070 in view of Da et al. US Patent Application Publication 20160014118. 
Regarding claims 5-6,12-13, and 19-20,  Quellette et al teaches denying access is the user response does not match the criteria (paragraph 040) but is silent on teaching when the survey expires after a predetermined amount of time, and the method further comprises sending instructions to the PACS to disable physical access permission for the user after the survey expires. Da in an analogous art teaches providing a timeout period to indicate when a response is not received in an authentication process and further resending an request when a timeout occur (paragraph 075). 
It would have been obvious to one of ordinary skill in the art to modify the system of Quellette et al. at the time of the invention as disclosed by Da et al. because such modification improves the reliability of the access control system by providing a means for correcting an error condition 



                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683